Case: 18-51066      Document: 00515277447         Page: 1    Date Filed: 01/20/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                               January 20, 2020
                                      No. 18-51066
                                                                                 Lyle W. Cayce
                                                                                      Clerk
DEMETRIAS TAYLOR, As representative of the estate of Iretha Jean Lilly,
Deceased; TERRANCE HAMILTON; TERRANCE LAMONT HAMILTON, As
next of friend and father of I.H.,

              Plaintiffs–Appellants,

v.

MCLENNAN COUNTY; KIMBERLY RIENDFLIESCH; DESERA ROBERTS;
JOHN WELLS,

              Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CV-395


Before OWEN, Chief Judge, and BARKSDALE and DUNCAN, Circuit Judges.
PER CURIAM:*
       Demetrias Taylor, as representative of Iretha Jean Lilly’s estate,
Terrance Hamilton, and Terrance Lamont Hamilton, as next friend and father
of I.H., (collectively, Plaintiffs) filed this 42 U.S.C. § 1983 action, asserting that
McLennan       County     subjected     Lilly   to   unconstitutional      conditions    of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-51066      Document: 00515277447        Page: 2     Date Filed: 01/20/2020



                                     No. 18-51066
confinement, and Nurses Desera Roberts and Kimberly Riendfliesch failed to
provide Lilly with constitutionally adequate medical care. Plaintiffs later filed
an amended complaint raising claims against Dr. John Wells for failing to
provide Lilly with constitutionally adequate medical care and failure to
supervise.    The district court granted summary judgment in favor of the
defendants on each claim. After carefully reviewing the briefs, record, and oral
argument, we affirm for essentially the reasons stated by the district court in
its October 2 and December 3, 2018, orders. 1


AFFIRMED.




       See Taylor v. McLennan Cty. et al., No. 6:16-CV-395 (W.D. Tex. Dec. 3, 2018); Taylor
       1

v. McLennan Cty. et al., No. 6:16-CV-395 (W.D. Tex. Oct. 2, 2018).
                                            2